Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 1 of 28 PageID #: 1




                                                    09M
     Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 2 of 28 PageID #: 2




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

IN THE MATTER OF THE SEARCH OF
BLUE SAMSUNG GALAXY S9+
CELLPHONE, CURRENTLY LOCATED AT                               21-09M
                                                   Misc. No. ____________________
THE FBI WILIMINGTON, DELAWARE
RESIDENT AGENCY OFFICE


                AFFIDAVIT IN SUPPORT OF AN APPLICATION UNDER
                 RULE 41 FOR A WARRANT TO SEARCH AND SEIZE

       I, Katherine Pattillo, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

       1.      I make this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the examination of property—a

digital device—which is currently in law enforcement possession, and the extraction from that

property of electronically stored information as described in Attachment B.

       2.      I am a Special Agent of the Federal Bureau of Investigation (“FBI”) and have

been so employed since November 2008. I am currently assigned to the Washington Field

Office of the FBI where I investigate Federal Public Corruption and Election Fraud. In my

capacity as Special Agent, I have participated in numerous federal criminal investigations and

arrests related to a variety of violations to include public corruption, economic espionage and

national security matters. I am presently tasked with investigating criminal activity in and

around the Capitol grounds.

       3.       As a federal agent, I am authorized to investigate violations of laws of the United

States, and as a law enforcement officer I am authorized to execute warrants issued under the

authority of the United States.
     Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 3 of 28 PageID #: 3




       4.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter.

                  IDENTIFICATION OF THE DEVICE TO BE EXAMINED

       5.      The property to be searched is a BLUE SAMSUNG GALAXY S9+

CELLPHONE (IMEI:355419092796500), hereinafter the “Device.”

       6.      The Device is currently located at FBI Wilmington, Delaware Resident Agency,

located at 500 Delaware Avenue, Wilmington, DE 19801.

                                     PROBABLE CAUSE

       7.      On January13, 2021, a Magistrate Judge in the District of Columbia found

probable cause to arrest defendant Hunter Seefried for violations of 18 U.S.C. § 1752(a), 40

U.S.C. § 5104(e)(2), and 18 U.S.C. § 1361, and defendant Kevin Seefried for violations of 18

U.S.C. § 1752 and 40 U.S.C. § 5104(e)(2) in connection with conduct that occurred at the U.S.

Capitol and discussed herein.

       8.      On January 6, 2021, a joint session of the United States Congress convened at the

United States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint

session, elected members of the United States House of Representatives and the United States

Senate were meeting in separate chambers of the United States Capitol to certify the vote count

of the Electoral College of the 2020 Presidential Election, which had taken place on November

3, 2020. The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately

1:30 p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.

Vice President Mike Pence was present and presiding, first in the joint session, and then in the

Senate chamber.



                                                2
     Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 4 of 28 PageID #: 4




       9.      As the proceedings continued in both the House and the Senate, and with Vice

President Mike Pence present and presiding over the Senate, a large crowd gathered outside the

U.S. Capitol. As noted above, temporary and permanent barricades were in place around the

exterior of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to

keep the crowd away from the Capitol building and the proceedings underway inside.

       10.     At such time, the certification proceedings still underway and the exterior doors

and windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol

Police attempted to maintain order and keep the crowd from entering the Capitol; however,

shortly after 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by

breaking windows and by assaulting members of the U.S. Capitol Police, as others in the crowd

encouraged and assisted those acts.

       11.     Shortly thereafter, at approximately 2:20 p.m. members of the United States

House of Representatives and United States Senate, including the President of the Senate, Vice

President Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the

joint session of the United States Congress was effectively suspended until shortly after 8:00

p.m. Vice President Pence remained in the United States Capitol from the time he was evacuated

from the Senate Chamber until the sessions resumed.

       12.     During national news coverage of the aforementioned events, video footage

which appeared to be captured on mobile devices of persons present on the scene depicted

evidence of violations of local and federal law, including scores of individuals inside the U.S.

Capitol building without authority to be there.




                                                  3
     Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 5 of 28 PageID #: 5




       13.     According to video footage from the U.S. Capitol, the defendants, Kevin Seefried

and Hunter Seefried, entered the Senate Building through a broken window at approximately

2:13 p.m. on January 6, 2021. Shortly thereafter, Defendant Kevin Seefried was photographed

holding a Confederate Battle flag inside the Capitol Building.

       14.     While in the building, both defendants were part of a larger group of individuals

who verbally confronted several U.S. Capitol police officers for approximately 15 minutes.

During this time, video footage from the U.S. Capitol Police shows Hunter Seefried using the

Device to take a selfie photograph or video at approximately 2:29 p.m. Hunter Seefried appears

to be recording video on his phone, the Device, between 2:29 p.m. and 2:32 p.m., although he is

intermittently out of the frame of the Capitol security camera. The Defendants appear to depart

the Capitol at approximately 2:36 p.m. from the Senate Carriage Door. At no time were they

authorized to be inside the U.S. Capitol complex.

       15.     Kevin Seefried and Hunter Seefried were identified after the FBI received a report

from a coworker of Hunter Seefried relaying that Hunter Seefried had bragged about being in the

Capitol with his father on January 6, 2021. The reporting individual confirmed that Hunter

Seefried was visible in a Metropolitan Police Department flier depicting individuals who

breached the Capitol Building’s security; he has a moustache and is wearing a black hat and

black jacket. The FBI reviewed Kevin Seefried’s driver’s license photo and it matched the image

of the individual holding the Confederate Battle Flag inside the Capitol Building. The FBI was

also able to confirm that Kevin Seefried is Hunter Seefried’s father.

       16.     On January 12, 2021, both Kevin Seefried and Hunter Seefried participated in

voluntary and separate interviews with the FBI. Both defendants confirmed their participation in



                                                 4
     Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 6 of 28 PageID #: 6




the events at the Capitol as discussed herein. Kevin Seefried also explained that he brought a

Confederate Battle flag to the District of Columbia from his home in Delaware where it is

usually displayed outside. Defendant Kevin Seefried told law enforcement that he had traveled

with his family from Delaware to the District of Columbia to hear President Trump speak and

that he and Hunter Seefried participated in a march from the White House to the Capitol led by

an individual with a bull horn.

       17.     Finally, I have reviewed video footage posted to Twitter which shows Hunter

Seefried punching out glass in a window in the Capitol complex after people adjacent to him in

the crowd broke it with a wooden 2 x 4. Kevin Seefried confirmed to law enforcement agents

that Hunter Seefried was asked by an individual unknown to the Seefrieds to assist with clearing

the window because Hunter Seefried was wearing gloves. After Hunter Seefried complied,

people from the crowd outside, to include the Seefrieds, were able to access the interior of the

Capitol Building.

       18.     On January13, 2021, a Magistrate Judge in the District of Columbia found

probable cause to arrest Hunter Seefried for violation of 18 U.S.C. § 1752(a)(1), 40 U.S.C. §

5104(e)(2), and 18 U.S.C. § 1361 in connection with conduct that occurred at the U.S. Capitol

and discussed herein.

       19.     On January 13, 2021, Hunter Seefried surrendered to law enforcement in

Delaware. A search incident to arrest found a BLUE SAMSUNG GALAXY S9+ cell phone, the

Device, in his possession.

       20.     The Device is currently in the lawful possession of the FBI and stored at the FBI

Wilmington, Delaware Resident Agency, located at 500 Delaware Avenue, Wilmington, DE



                                               5
     Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 7 of 28 PageID #: 7




19801. The Device came into the FBI’s possession through a search incident to the arrest of

Hunter Seefried. Therefore, while the FBI might already have all necessary authority to examine

the Device, I seek this additional warrant out of an abundance of caution to be certain that an

examination of the Device will comply with the Fourth Amendment and other applicable laws.

                                      TECHNICAL TERMS

       21.     Based on my training and experience, and information acquired from other law

enforcement officials with technical expertise, I know the terms described below have the

following meanings or characteristics:

               a.      “Digital device,” as used herein, includes the following three terms and

their respective definitions:

                       1)       A “computer” means an electronic, magnetic, optical, or other high

speed data processing device performing logical or storage functions, and includes any data

storage facility or communications facility directly related to or operating in conjunction with

such device. See 18 U.S.C. § 1030(e)(1). Computers are physical units of equipment that

perform information processing using a binary system to represent information. Computers

include, but are not limited to, desktop and laptop computers, smartphones, tablets,

smartwatches, and binary data processing units used in the operation of other products like

automobiles.

                       2)       “Digital storage media,” as used herein, means any information

storage device in which information is preserved in binary form and includes electrical, optical,

and magnetic digital storage devices. Examples of digital storage media include, but are not




                                                 6
     Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 8 of 28 PageID #: 8




limited to, compact disks, digital versatile disks (“DVDs”), USB flash drives, flash memory

cards, and internal and external hard drives.

                       3)      “Computer hardware” means all equipment that can receive,

capture, collect, analyze, create, display, convert, store, conceal, or transmit electronic, magnetic,

or similar computer impulses or data. Computer hardware includes any data-processing devices

(including, but not limited to, central processing units, internal and peripheral storage devices

such as fixed disks, external hard drives, floppy disk drives and diskettes, and other memory

storage devices); peripheral input/output devices (including, but not limited to, keyboards,

printers, video display monitors, modems, routers, scanners and related communications devices

such as cables and connections), as well as any devices, mechanisms, or parts that can be used to

restrict access to computer hardware (including, but not limited to, physical keys and locks).

               b.      “Wireless telephone” (or mobile telephone, or cellular telephone), a type

of digital device, is a handheld wireless device used for voice and data communication at least in

part through radio signals and also often through “wi-fi” networks. When communicating via

radio signals, these telephones send signals through networks of transmitters/receivers, enabling

communication with other wireless telephones, traditional “land line” telephones, computers, and

other digital devices. A wireless telephone usually contains a “call log,” which records the

telephone number, date, and time of calls made to and from the phone. In addition to enabling

voice communications, wireless telephones offer a broad range of applications and capabilities.

These include, variously: storing names and phone numbers in electronic “address books”;

sending, receiving, and storing text messages, e-mail, and other forms of messaging; taking,

sending, receiving, and storing still photographs and video; storing and playing back audio files;



                                                  7
     Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 9 of 28 PageID #: 9




storing dates, appointments, and other information on personal calendars; global positioning

system (“GPS”) locating and tracking technology, and accessing and downloading information

from the Internet.

               c.      A “tablet” is a mobile computer, typically larger than a wireless phone yet

smaller than a notebook, that is primarily operated by touch-screen. Like wireless phones,

tablets function as wireless communication devices and can be used to access the Internet or

other wired or wireless devices through cellular networks, “wi-fi” networks, or otherwise.

Tablets typically contain programs called applications (“apps”), which, like programs on both

wireless phones, as described above, and personal computers, perform many different functions

and save data associated with those functions.

               d.      A “GPS” navigation device, including certain wireless phones and tablets,

uses the Global Positioning System (generally abbreviated “GPS”) to display its current location,

and often retains records of its historical locations. Some GPS navigation devices can give a

user driving or walking directions to another location, and may contain records of the addresses

or locations involved in such historical navigation. The GPS consists of 24 NAVSTAR satellites

orbiting the Earth. Each satellite contains an extremely accurate clock. Each satellite repeatedly

transmits by radio a mathematical representation of the current time, combined with a special

sequence of numbers. These signals are sent by radio, using specifications that are publicly

available. A GPS antenna on Earth can receive those signals. When a GPS antenna receives

signals from at least four satellites, a computer connected to that antenna can mathematically

calculate the antenna’s latitude, longitude, and sometimes altitude with a high level of precision.




                                                 8
    Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 10 of 28 PageID #: 10




               e.      “Computer passwords and data security devices” means information or

items designed to restrict access to or hide computer software, documentation, or data. Data

security devices may consist of hardware, software, or other programming code. A password (a

string of alpha-numeric characters) usually operates as a digital key to “unlock” particular data

security devices. Data security hardware may include encryption devices, chips, and circuit

boards. Data security software of digital code may include programming code that creates “test”

keys or “hot” keys, which perform certain pre-set security functions when touched.          Data

security software or code may also encrypt, compress, hide, or “booby-trap” protected data to

make it inaccessible or unusable, as well as reverse the progress to restore it.

               f.      “Computer software” means digital information which can be interpreted

by a computer and any of its related components to direct the way they work. Computer

software is stored in electronic, magnetic, or other digital form. It commonly includes programs

to run operating systems, applications, and utilities.

               g.      Internet Protocol (“IP”) Address is a unique numeric address used by

digital devices on the Internet. An IP address, for present purposes, looks like a series of four

numbers, each in the range 0-255, separated by periods (e.g., 149.101.1.32). Every computer

attached to the Internet must be assigned an IP address so that Internet traffic sent from and

directed to that computer may be directed properly from its source to its destination. Most

Internet service providers control a range of IP addresses. Some computers have static—that is,

long-term—IP addresses, while other computers have dynamic—that is, frequently changed—IP

addresses.




                                                  9
    Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 11 of 28 PageID #: 11




               h.      The Internet is a global network of computers and other electronic devices

that communicate with each other using numerous specified protocols. Due to the structure of

the Internet, connections between devices on the Internet often cross state and international

borders, even when the devices communicating with each other are in the same state.

               i.      “Internet Service Providers,” or “ISPs,” are entities that provide

individuals and businesses access to the Internet. ISPs provide a range of functions for their

customers, including access to the Internet, web hosting, e-mail, remote storage, and co-location

of computers and other communications equipment.           ISPs can offer a range of options in

providing access to the Internet, including via telephone-based dial-up and broadband access via

digital subscriber line (“DSL”), cable, dedicated circuits, fiber-optic, or satellite. ISPs typically

charge a fee based upon the type of connection and volume of data, called bandwidth, which the

connection supports. Many ISPs assign each subscriber an account name, a user name or screen

name, an e-mail address, an e-mail mailbox, and a personal password selected by the subscriber.

By using a modem, the subscriber can establish communication with an ISP and access the

Internet by using his or her account name and password.

               j.      A “modem” translates signals for physical transmission to and from the

ISP, which then sends and receives the information to and from other computers connected to the

Internet.

               k.      A “router” often serves as a wireless Internet access point for a single or

multiple devices, and directs traffic between computers connected to a network (whether by wire

or wirelessly). A router connected to the Internet collects traffic bound for the Internet from its

client machines and sends out requests on their behalf. The router also distributes to the relevant



                                                 10
    Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 12 of 28 PageID #: 12




client inbound traffic arriving from the Internet. A router usually retains logs for any devices

using that router for Internet connectivity. Routers, in turn, are typically connected to a modem.

               l.      “Domain Name” means the common, easy-to-remember names associated

with an IP address. For example, a domain name of “www.usdoj.gov” refers to the IP address of

149.101.1.32. Domain names are typically strings of alphanumeric characters, with each level

delimited by a period. Each level, read backwards – from right to left – further identifies parts of

an organization. Examples of first-level, or top-level domains are typically .com for commercial

organizations, .gov for the governmental organizations, .org for organizations, and, .edu for

educational organizations.    Second-level names will further identify the organization, for

example usdoj.gov further identifies the United States governmental agency to be the

Department of Justice. Additional levels may exist as needed until each machine is uniquely

identifiable. For example, www.usdoj.gov identifies the World Wide Web server located at the

United States Department of Justice, which is part of the United States government.

               m.      “Cache” means the text, image, and graphic files sent to and temporarily

stored by a user’s computer from a website accessed by the user in order to allow the user

speedier access to and interaction with that website.

               n.      “Peer to Peer file sharing” (P2P) is a method of communication available

to Internet users through the use of special software, which may be downloaded from the

Internet. In general, P2P software allows a user to share files on a computer with other computer

users running compatible P2P software. A user may obtain files by opening the P2P software on

the user’s computer and searching for files that are currently being shared on the network. A

P2P file transfer is assisted by reference to the IP addresses of computers on the network: an IP



                                                11
    Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 13 of 28 PageID #: 13




address identifies the location of each P2P computer and makes it possible for data to be

transferred between computers.      One aspect of P2P file sharing is that multiple files may be

downloaded at the same time. Another aspect of P2P file sharing is that, when downloading a

file, portions of that file may come from multiple other users on the network to facilitate faster

downloading.

                     i.       When a user wishes to share a file, the user adds the file to shared

               library files (either by downloading a file from another user or by copying any file

               into the shared directory), and the file’s hash value is recorded by the P2P

               software. The hash value is independent of the file name; that is, any change in

               the name of the file will not change the hash value.

                     ii.      Third party software is available to identify the IP address of a P2P

               computer that is sending a file. Such software monitors and logs Internet and

               local network traffic.

               o.     “VPN” means a virtual private network.          A VPN extends a private

network across public networks like the Internet. It enables a host computer to send and receive

data across shared or public networks as if they were an integral part of a private network with

all the functionality, security, and management policies of the private network. This is done by

establishing a virtual point-to-point connection through the use of dedicated connections,

encryption, or a combination of the two. The VPN connection across the Internet is technically a

wide area network (WAN) link between the sites. From a user perspective, the extended

network resources are accessed in the same way as resources available from a private network-




                                                12
    Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 14 of 28 PageID #: 14




hence the name “virtual private network.” The communication between two VPN endpoints is

encrypted and usually cannot be intercepted by law enforcement.

               p.     “Encryption” is the process of encoding messages or information in such a

way that eavesdroppers or hackers cannot read it but authorized parties can. In an encryption

scheme, the message or information, referred to as plaintext, is encrypted using an encryption

algorithm, turning it into an unreadable ciphertext. This is usually done with the use of an

encryption key, which specifies how the message is to be encoded. Any unintended party that

can see the ciphertext should not be able to determine anything about the original message. An

authorized party, however, is able to decode the ciphertext using a decryption algorithm that

usually requires a secret decryption key, to which adversaries do not have access.

               q.     “Malware,” short for malicious (or malevolent) software, is software used

or programmed by attackers to disrupt computer operations, gather sensitive information, or gain

access to private computer systems. It can appear in the form of code, scripts, active content,

and other software. Malware is a general term used to refer to a variety of forms of hostile or

intrusive software.

       22.     Based on my training, experience, and research, I know that the Device has

capabilities that allow it to serve as a wireless telephone, digital camera, recording device,

portable media player, GPS navigation device, and PDA. In my training and experience,

examining data stored on devices of this type can uncover, among other things, evidence that

reveals or suggests who possessed or used the device, and sometimes by implication who did

not, as well as evidence relating to the commission of the offenses under investigation.




                                                13
    Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 15 of 28 PageID #: 15




 COMPUTERS, ELECTRONIC/MAGNETIC STORAGE, AND FORENSIC ANALYSIS

       23.     As described above and in Attachment B, this application seeks permission to

search for information that might be found within the Device. Based on my knowledge, training,

and experience, as well as information related to me by agents and others involved in this

investigation and in the forensic examination of digital devices, I respectfully submit that there is

probable cause to believe that the records and information described in Attachment B will be

stored in the Device for at least the following reasons:

       24.     Individuals who engage in criminal activity, including violations of 18 U.S.C. §

1752 and 40 U.S.C. § 5104 use digital devices in furtherance of their scheme. For example, as

discussed herein, Hunter Seefried used his phone to take a photograph and/or video of his

criminal conduct. While in the building, Hunter Seefried was a part of a larger group of

individuals who verbally confronted several U.S. Capitol police officers for approximately 15

minutes. During this time, video footage from the U.S. Capitol Police shows Hunter Seefried

using the Device to take a selfie photograph or video at approximately 2:29 p.m. Hunter

Seefried appears to be recording video on his phone between 2:29 p.m. and 2:32 p.m. although

he is intermittently out of the frame of the Capitol security camera. The Defendants appear to

depart the Capitol at approximately 2:36 p.m. from the Senate Carriage Door. At no time were

they authorized to be inside the U.S. Capitol complex.

               a.   Individuals who engage in the foregoing criminal activity, in the event that

they change digital devices, will often “back up” or transfer files from their old digital devices to

that of their new digital devices, so as not to lose data, including that described in the foregoing

paragraph, which would be valuable in facilitating their criminal activity.



                                                 14
    Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 16 of 28 PageID #: 16




               b.   Digital device files, or remnants of such files, can be recovered months or

even many years after they have been downloaded onto the medium or device, deleted, or

viewed via the Internet. Electronic files downloaded to a digital device can be stored for years at

little or no cost. Even when such files have been deleted, they can be recovered months or years

later using readily-available forensics tools. When a person “deletes” a file on a digital device

such as a home computer, a smart phone, or a memory card, the data contained in the file does

not actually disappear; rather, that data remains on the storage medium and within the device

unless and until it is overwritten by new data. Therefore, deleted files, or remnants of deleted

files, may reside in free space or slack space – that is, in space on the digital device that is not

allocated to an active file or that is unused after a file has been allocated to a set block of storage

space – for long periods of time before they are overwritten. In addition, a digital device’s

operating system may also keep a record of deleted data in a “swap” or “recovery” file.

Similarly, files that have been viewed via the Internet are automatically downloaded into a

temporary Internet directory or “cache.” The browser typically maintains a fixed amount of

electronic storage medium space devoted to these files, and the files are only overwritten as they

are replaced with more recently viewed Internet pages. Thus, the ability to retrieve “residue” of

an electronic file from a digital device depends less on when the file was downloaded or viewed

than on a particular user’s operating system, storage capacity, and computer, smart phone, or

other digital device habits.

       25.     As further described in Attachment B, this application seeks permission to locate

not only electronic evidence or information that might serve as direct evidence of the crimes

described in this affidavit, but also for forensic electronic evidence or information that



                                                  15
    Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 17 of 28 PageID #: 17




establishes how the digital device(s) were used, the purpose of their use, who used them (or did

not), and when. Based on my knowledge, training, and experience, as well as information

related to me by agents and others involved in this investigation and in the forensic examination

of digital devices, I respectfully submit there is probable cause to believe that this forensic

electronic evidence and information will be in any of the Device(s) at issue here because:

               a.   Although some of the records called for by this warrant might be found in the

form of user-generated documents or records (such as word processing, picture, movie, or texting

files), digital devices can contain other forms of electronic evidence as well. In particular,

records of how a digital device has been used, what it has been used for, who has used it, and

who has been responsible for creating or maintaining records, documents, programs,

applications, and materials contained on the digital device(s) are, as described further in the

attachments, called for by this warrant. Those records will not always be found in digital data

that is neatly segregable from the hard drive, flash drive, memory card, or other electronic

storage media image as a whole. Digital data stored in the Device(s), not currently associated

with any file, can provide evidence of a file that was once on the storage medium but has since

been deleted or edited, or of a deleted portion of a file (such as a paragraph that has been deleted

from a word processing file). Virtual memory paging systems can leave digital data on a hard

drive that show what tasks and processes on a digital device were recently used. Web browsers,

e-mail programs, and chat programs often store configuration data on a hard drive, flash drive,

memory card, or memory chip that can reveal information such as online nicknames and

passwords. Operating systems can record additional data, such as the attachment of peripherals,

the attachment of USB flash storage devices, and the times a computer, smart phone, or other



                                                16
    Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 18 of 28 PageID #: 18




digital device was in use. Computer, smart phone, and other digital device file systems can

record data about the dates files were created and the sequence in which they were created. This

data can be evidence of a crime, indicate the identity of the user of the digital device, or point

toward the existence of evidence in other locations. Recovery of this data requires specialized

tools and a controlled laboratory environment, and also can require substantial time.

               b.   Forensic evidence on a digital device can also indicate who has used or

controlled the device. This “user attribution” evidence is analogous to the search for “indicia of

occupancy” while executing a search warrant at a residence. For example, registry information,

configuration files, user profiles, e-mail, e-mail address books, “chat,” instant messaging logs,

photographs, the presence or absence of malware, and correspondence (and the data associated

with the foregoing, such as file creation and last-accessed dates) may be evidence of who used or

controlled the digital device at a relevant time, and potentially who did not.

               c.   A person with appropriate familiarity with how a computer works can, after

examining this forensic evidence in its proper context, draw conclusions about how computers

were used, the purpose of their use, who used them, and when.

               d.   The process of identifying the exact files, blocks, registry entries, logs, or

other forms of forensic evidence on a digital device that are necessary to draw an accurate

conclusion is a dynamic process. While it is possible to specify in advance the records to be

sought, digital device evidence is not always data that can be merely reviewed by a review team

and passed along to investigators. Whether data stored on digital devices is evidence may

depend on other information stored on the devices and the application of knowledge about how




                                                 17
    Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 19 of 28 PageID #: 19




the devices behave. Therefore, contextual information necessary to understand other evidence

also falls within the scope of the warrant.

                e.   Further, in finding evidence of how a digital device was used, the purpose of

its use, who used it, and when, sometimes it is necessary to establish that a particular thing is not

present on the device. For example, the presence or absence of counter-forensic programs, anti-

virus programs (and associated data), and malware may be relevant to establishing the user’s

intent and the identity of the user.

                METHODS TO BE USED TO SEARCH DIGITAL DEVICES

        26.     Based on my knowledge, training, and experience, as well as information related

to me by agents and others involved in this investigation and in the forensic examination of

digital devices, I know that:

                a.   Searching digital devices can be an extremely technical process, often

requiring specific expertise, specialized equipment, and substantial amounts of time, in part

because there are so many types of digital devices and software programs in use today. Digital

devices – whether, for example, desktop computers, mobile devices, or portable storage devices

– may be customized with a vast array of software applications, each generating a particular form

of information or records and each often requiring unique forensic tools, techniques, and

expertise. As a result, it may be necessary to consult with specially trained personnel who have

specific expertise in the types of digital devices, operating systems, or software applications that

are being searched, and to obtain specialized hardware and software solutions to meet the needs

of a particular forensic analysis.




                                                 18
    Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 20 of 28 PageID #: 20




               b.   Digital data is particularly vulnerable to inadvertent or intentional

modification or destruction. Searching digital devices can require the use of precise, scientific

procedures that are designed to maintain the integrity of digital data and to recover “hidden,”

erased, compressed, encrypted, or password-protected data. Recovery of “residue” of electronic

files from digital devices also requires specialized tools and often substantial time. As a result, a

controlled environment, such as a law enforcement laboratory or similar facility, is often

essential to conducting a complete and accurate analysis of data stored on digital devices.

              c.    Further, as discussed above, evidence of how a digital device has been used,

the purposes for which it has been used, and who has used it, may be reflected in the absence of

particular data on a digital device. For example, to rebut a claim that the owner of a digital

device was not responsible for a particular use because the device was being controlled remotely

by malicious software, it may be necessary to show that malicious software that allows someone

else to control the digital device remotely is not present on the digital device. Evidence of the

absence of particular data or software on a digital device is not segregable from the digital device

itself. Analysis of the digital device as a whole to demonstrate the absence of particular data or

software requires specialized tools and a controlled laboratory environment, and can require

substantial time.

              d.    Digital device users can attempt to conceal data within digital devices

through a number of methods, including the use of innocuous or misleading filenames and

extensions. For example, files with the extension “.jpg” often are image files; however, a user

can easily change the extension to “.txt” to conceal the image and make it appear that the file

contains text. Digital device users can also attempt to conceal data by using encryption, which



                                                 19
    Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 21 of 28 PageID #: 21




means that a password or device, such as a “dongle” or “keycard,” is necessary to decrypt the

data into readable form. Digital device users may encode communications or files, including

substituting innocuous terms for incriminating terms or deliberately misspelling words, thereby

thwarting “keyword” search techniques and necessitating continuous modification of keyword

terms. Moreover, certain file formats, like portable document format (“PDF”), do not lend

themselves to keyword searches. Some applications for computers, smart phones, and other

digital devices, do not store data as searchable text; rather, the data is saved in a proprietary non-

text format. Documents printed by a computer, even if the document was never saved to the

hard drive, are recoverable by forensic examiners but not discoverable by keyword searches

because the printed document is stored by the computer as a graphic image and not as text. In

addition, digital device users can conceal data within another seemingly unrelated and innocuous

file in a process called “steganography.” For example, by using steganography a digital device

user can conceal text in an image file that cannot be viewed when the image file is opened.

Digital devices may also contain “booby traps” that destroy or alter data if certain procedures are

not scrupulously followed. A substantial amount of time is necessary to extract and sort through

data that is concealed, encrypted, or subject to booby traps, to determine whether it is evidence,

contraband or instrumentalities of a crime.

              e.    Analyzing the contents of mobile devices, including tablets, can be very

labor intensive and also requires special technical skills, equipment, and software. The large,

and ever increasing, number and variety of available mobile device applications generate unique

forms of data, in different formats, and user information, all of which present formidable and

sometimes novel forensic challenges to investigators that cannot be anticipated before



                                                 20
    Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 22 of 28 PageID #: 22




examination of the device. Additionally, most smart phones and other mobile devices require

passwords for access. For example, even older iPhone 4 models, running IOS 7, deployed a type

of sophisticated encryption known as “AES-256 encryption” to secure and encrypt the operating

system and application data, which could only be bypassed with a numeric passcode. Newer cell

phones employ equally sophisticated encryption along with alpha-numeric passcodes, rendering

most smart phones inaccessible without highly sophisticated forensic tools and techniques, or

assistance from the phone manufacturer.        Mobile devices used by individuals engaged in

criminal activity are often further protected and encrypted by one or more third party

applications, of which there are many. For example, one such mobile application, “Hide It Pro,”

disguises itself as an audio application, allows users to hide pictures and documents, and offers

the same sophisticated AES-256 encryption for all data stored within the database in the mobile

device.

               f.   Based on all of the foregoing, I respectfully submit that searching any digital

device for the information, records, or evidence pursuant to this warrant may require a wide

array of electronic data analysis techniques and may take weeks or months to complete. Any

pre-defined search protocol would only inevitably result in over- or under-inclusive searches,

and misdirected time and effort, as forensic examiners encounter technological and user-created

challenges, content, and software applications that cannot be anticipated in advance of the

forensic examination of the devices.       In light of these difficulties, your affiant requests

permission to use whatever data analysis techniques reasonably appear to be necessary to locate

and retrieve digital information, records, or evidence within the scope of this warrant.




                                                21
    Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 23 of 28 PageID #: 23




               g.   In searching for information, records, or evidence, further described in

Attachment B, law enforcement personnel executing this search warrant will employ the

following procedures:

                        1.     The digital devices, and/or any digital images thereof created by

law enforcement in aid of the examination and review, will be examined and reviewed by law

enforcement personnel, sometimes with the aid of a technical expert, in an appropriate setting, in

order to extract and seize the information, records, or evidence described in Attachment B.

                        2.     The analysis of the contents of the digital devices may entail any or

all of various forensic techniques as circumstances warrant. Such techniques may include, but

shall not be limited to, surveying various file “directories” and the individual files they contain

(analogous to looking at the outside of a file cabinet for the markings it contains and opening a

drawer believed to contain pertinent files); conducting a file-by-file review by “opening,”

reviewing, or reading the images or first few “pages” of such files in order to determine their

precise contents; “scanning” storage areas to discover and possibly recover recently deleted data;

scanning storage areas for deliberately hidden files; and performing electronic “keyword”

searches through all electronic storage areas to determine whether occurrences of language

contained in such storage areas exist that are related to the subject matter of the investigation.

                        3.     In searching the digital devices, the forensic examiners may

examine as much of the contents of the devices as deemed necessary to make a determination as

to whether the contents fall within the items to be seized as set forth in Attachment B. In

addition, the forensic examiners may search for and attempt to recover “deleted,” “hidden,” or

encrypted data to determine whether the contents fall within the items to be seized as described



                                                 22
      Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 24 of 28 PageID #: 24




in Attachment B. Any search techniques or protocols used in searching the contents of the

digital devices will be specifically chosen to identify the specific items to be seized under this

warrant.

        AUTHORIZATION TO SEARCH AT ANY TIME OF THE DAY OR NIGHT

        27.    Because forensic examiners will be conducting their search of the digital devices

in a law enforcement setting over a potentially prolonged period of time, I respectfully submit

good cause has been shown, and therefore request authority, to conduct the search at any time of

the day or night.

///




                                               23
Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 25 of 28 PageID #: 25
    Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 26 of 28 PageID #: 26




                                    ATTACHMENT A

                                   Property to be searched


         The property to be searched is a BLUE SAMSUNG GALAXY 9+ (IMEI:

355419092796500) hereinafter the “Device.” The Device is currently located at the FBI

Wilmington, Delaware Resident Agency, located at 500 Delaware Avenue, Wilmington, DE

19801.
    Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 27 of 28 PageID #: 27




                                         ATTACHMENT B

                                         Property to be seized


       1.        The items, information, and data to be seized are fruits, evidence, information

relating to, contraband, or instrumentalities of violations of 18 U.S.C. § 1752, 18 U.S.C. § 1361,

and 40 U.S.C. § 5104(e) including, but not limited to:

            a. Any photographs or videos taken on January 6, 2021,

            b. Records and information relating to travel to the District of Columbia on January

                 6, 2021.

            c. Records and information relating to the identity or location of perpetrators, aiders

                 and abettors, coconspirators, and accessories after the fact;

            d.   Evidence of who used, owned, or controlled the Device such as logs, registry

                 entries, configuration files, saved usernames and passwords, documents, browsing

                 history, user profiles, email, email contacts, “chat,” instant messaging logs,

                 photographs, and correspondence;

            e. Evidence of the attachment to the Device of other digital devices or similar

                 containers for electronic evidence;

            f. Evidence of counter-forensic programs (and associated data) that are designed to

                 eliminate data from the Device;

            g. Evidence of the times the Device was used;

            h. Information stored on the Devices that may be necessary to access the Device or

                 to conduct a forensic examination of the Device;
Case 1:21-mj-00009 Document 1 Filed 01/14/21 Page 28 of 28 PageID #: 28




     i. Records of or information about Internet Protocol addresses used by the Device;

     j. Records of or information about the Device’s Internet activity, related to the

        above offenses, including firewall logs, caches, browser history and cookies,

        “bookmarked” or “favorite” web pages, search terms that the user entered into

        any Internet search engine, and records of user-typed web addresses.




                                          2
